UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN 2 7

This is in response to the inquiry set forth in your March 18, 2003 electronic letter and
during subsequent telephone conversations between you and Wendy Tada and Dale King,
members of the Office of Special Education Programs (OSEP). You asked for
clarification regarding a proposed alternative special education program for your State,
intended to be modeled after Florida's McKay scholarship program. As you stated in
your electronic letter, you are proposing to offer parents of children in special education
"an option, other than mediation, to allow their child to attend an alternative State
approved special education program other than where their child is presently assigned."
You specifically asked if federal funds provided under the Individuals with Disabilities
Education Act (IDEA) could be used to pay tuition at a public or private State-approved
special education program. Since you reference providing parents an additional
placement option and the McKay scholarship program, it is our understanding that
alternate State-approved private school placement options are intended to be selected by
the parents rather than as a way for public agencies to provide a free appropriate public
education (FAPE) through the regular IDEA placement process. Based upon this
understanding, the availability of federal funds for such enrollment will primarily depend
on whether the student's placement is into a public or private program. A discussion of
the various issues is set out below.
Children Enrolled in Private Schools By Their Parents. Based upon our review of the
draft legislation, your communications with staff and the stated intent to model the
proposed program after the McKay Scholarship program in Florida, it is our
understanding that Connecticut is not proposing to provide FAPE to students with
disabilities through private school placements under this program. Under the IDEA,
where the State and its local school districts have made FAPE available to eligible
children with disabilities in its public school system but their parents elect to place them
in private schools through a program such as the one you are proposing, such children
would be considered "private school children with disabilities" enrolled by their parents.
See 34 CFR. ยง300.450. Under IDEA, such parentally-placed private school children with
disabilities have no individual entitlement to FAPE, including special education and
related services. Under these circumstances, it would not be permissible to use IDEA
funds to pay for the tuition of children enrolled by their parents in private alternative
State-approved special education programs. Instead, a proportional share of IDEA funds
would be used to provide limited services to parentally-placed private school students in
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to e d u c t i o n a n d to promote educational excellence throughout the Nation.

Page
accordance with specific federal provisions covering such students. (As you are
intending to model your program proposal on Florida's McKay Scholarship program, it is
important to point out that the Florida program uses State funds, not federal funds, to
finance its private school scholarships.)
IDEA requires local education agencies (LEAs) to consult with representatives of
parentally-placed private school children with disabilities to consider the special
education and related services that may be available in light of available funding, the
number of private school children with disabilities, the needs of private school children
with disabilities, and their location. 34 CFR ยง300.454(b). "Amounts expended for the
provision of those services by a [LEA] shall be equal to a proportionate amount of the
Federal funds available under [Part B]," based on the number of children with disabilities
in private schools relative to the number of such children in public schools. 20 USC
ยง1412(a)(10).
Public School Choice. Under the IDEA, LEAs must ensure that funds received under
Part B of the IDEA are used only to pay the excess costs of providing special education
and related services to children with disabilities and expended in accordance with the
applicable provision of the Act. See 34 CFR ยง300.230. In designing a program that
allows parents to choose between public school programs, Connecticut must ensure that
FAPE is made available and should carefully review the Department's previous letters on
this topic (enclosed, see below).
In general, the Department has previously approved public school choice programs 1)
where parents choose which public agency will be responsible for providing FAPE; and
2) that allow IDEA placement teams to offer the parent a choice between two or more
placement options capable of providing FAPE. However, the Department has rejected a
public school choice program that was based solely on parental choice, without regard to
the provision of FAPE.
In a 1990 joint OSERS-OCR letter, the Department stated that:
if a State chooses to allocate district responsibility for FAPE based upon parental
choice, that is not inconsistent with [IDEAl providing that the effect of this will
not result in the denial of any of the fights guaranteed by the [IDEAl.
Consequently, it is not inconsistent with [IDEAl for choice legislation to require
that responsibility for providing FAPE be delegated to the district of choice.
Letter to Tatel, 16 EHLR 349 (1990). Under such a program, parents may choose
between one or more public agencies that, if chosen, would be responsible for making
FAPE available consistent with the IDEA. Likewise, the Department also previously
stated that:
it would be permissible under [the IDEAl for school officials to give the parent
the right to select a child's placement from one or more public placements that

Page 3
have been determined appropriate for a child by the placement team based upon
applicable [IDEAl requirements.
Letter to Siegel, 16 EHLR 797 (1990). Under both such programs, the responsible public
agency could use IDEA funds to pay the excess costs of providing FAPE.
However, it also is important to note that in 1991, the Department concluded that a State
law "permitting a public agency to base a placement decision solely on 'parent option' or
'parent preference' is inconsistent with Federal requirements." Letter to Bayh, 17 EHLR
840; see also, Letter to Evans, 17 EHLR 836 (1991); Letter to Lugar, 17 EHLR 834
(1991); and Letter to Bina, 18 EHLR 582 (1991).
Mediation. Finally, I would like to address the issue of mediation that you raised in your
electronic letter and in your phone conversations with Wendy Tada and Dale King. You
stated that your proposed bill would offer parents of special education students "'an
option, other than mediation" to attend an alternative State-approved special education
program. I want to be clear that under the IDEA, mediation must be offered whenever a
due process hearing is requested. See 34 CFR ยง300.506. Therefore, it would not be
permissible under IDEA to offer an alternative State-approved special education program
in lieu of mediation. That is, parents of students with disabilities attending public school
programs and eligible to receive FAPE must have the option of mediation whenever a
due process hearing is requested, regardless of whether or not they are offered enrollment
in an alternative State-approved special education program under the proposed State
legislation.
We hope this information is helpful. This letter is not intended to address any
compliance issues under Section 504 or other statutes, including the No Child Left
Behind Act. Similarly, this letter is not intended to address any other compliance issues
under Part B of IDEA. Please feel free to contact Wendy Tada at (202) 205-9094 or Dale
King at (202) 260-1156 if you need further assistance.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
CC:

George P. Dowaliby
Bureau Chief
Connecticut Department of Education

